NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  MARK ARTHUR BOWDISH, Appellant.

                             No. 1 CA-CR 21-0192
                               FILED 2-1-2022


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201801241
           The Honorable Debra R. Phelan, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Kenneth S. Countryman, PC, Tempe
By Kenneth S. Countryman
Counsel for Appellant
                           STATE v. BOWDISH
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Peter B. Swann delivered the decision of the Court, in
which Judge David D. Weinzweig and Judge Paul J. McMurdie joined.


S W A N N, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from Mark Bowdish’s
convictions and sentences for possession of dangerous drugs for sale and
possession of drug paraphernalia. Neither Bowdish nor his counsel
identify any issues for appeal. We have reviewed the record for
fundamental error. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S.
738; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We find none.

¶2            Bowdish was indicted for possession of dangerous drugs for
sale (methamphetamine) and possession of drug paraphernalia. He pled
not guilty, and the matter proceeded to a jury trial.

¶3            At trial, the state presented evidence of the following facts.
On August 14, 2018, while investigating potential drug activity at the
Roadway Inn hotel, a detective with the Prescott Police Department
observed an individual visit Bowdish’s hotel room. The visit lasted less
than five minutes. After conducting a traffic stop on the visitor for an
insurance violation, the police found approximately one gram of
methamphetamine in his car. Shortly thereafter, the police observed
Bowdish leaving his hotel room and conducted a traffic stop for driving
with a revoked license. After searching Bowdish’s vehicle, the police found
a glass pipe containing a burnt crystalline substance. The police then
obtained a search warrant for Bowdish’s hotel room and discovered
approximately 4.5 ounces of a white crystalline substance, a pipe, bindles,
two scales, and a ledger. Testing showed that the crystalline substance was
methamphetamine. A search of Bowdish’s cell phone revealed text
messages from people looking to purchase things from Bowdish with
names similar to those contained in the ledger.

¶4           During his interrogation, Bowdish admitted he possessed
methamphetamine. He informed the detectives that he had purchased
about five ounces of methamphetamine around August 11th or 12th. He




                                      2
                           STATE v. BOWDISH
                           Decision of the Court

also admitted that he sold to four or five people that week and would sell a
gram for about $40.

¶5             The court denied Bowdish’s motion for a judgment of
acquittal under Ariz. R. Crim. P. (“Rule”) 20. Bowdish then took the stand
and testified that he possessed methamphetamine and owned the bindles,
pipe, and one of the scales. The jury found Bowdish guilty as charged, and
the court sentenced him to 7.5 years’ imprisonment, with credit for 51 days
of presentence incarceration.

¶6            We detect no fundamental error. Bowdish was present and
represented at all critical stages. The jury was properly comprised under
A.R.S. § 21-102 and was properly instructed.

¶7            A person commits possession of dangerous drugs for sale
when he knowingly possesses methamphetamine for sale. A.R.S. §§ 13–
3407(A)(2), –3401(6)(c)(xxxviii).    He commits possession of drug
paraphernalia when he possesses, with the intent to use, drug
paraphernalia to pack, repack, store, contain, conceal, or otherwise
introduce methamphetamine into the human body. A.R.S. § 13–3415(A).
Drug paraphernalia includes scales, containers used to package small
quantities of drugs, and pipes. A.R.S. § 13-3415(F)(2). Here, the state’s
evidence established that Bowdish knowingly purchased five ounces of
methamphetamine around August 11th. When the police searched
Bowdish’s hotel room on August 14th, approximately 4.5 ounces of
methamphetamine remained. Bowdish admitted to selling to four or five
people that week and that he sold a gram of methamphetamine for about
$40. The police also found bindles, a pipe, and two scales in Bowdish’s
hotel room. Bowdish testified that he owned the bindles, pipe, and one of
the scales. The evidence was sufficient to support Bowdish’s convictions.

¶8            The court imposed a lawful prison term for the possession of
dangerous drugs for sale under A.R.S. § 13-3407(A)(2), (E) and for
possession of drug paraphernalia under A.R.S. §§ 13-3415(A), -702(D), with
sentences to run concurrently.

¶9            We affirm. Defense counsel’s obligations pertaining to this
appeal have come to an end. See State v. Shattuck, 140 Ariz. 582, 584–85
(1984). Unless, upon review, counsel discovers an issue appropriate for
petition for review to the Arizona Supreme Court, counsel must only
inform Bowdish of the status of this appeal and his future options. Id.
Bowdish has 30 days from the date of this decision to file a petition for
review in propria persona. See Rule 31.21(b)(2)(A). Upon the court’s own



                                     3
                          STATE v. BOWDISH
                          Decision of the Court

motion, Bowdish has 30 days from the date of this decision in which to file
a motion for reconsideration. See Rule 31.20(c).




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       4